MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                      FILED
this Memorandum Decision shall not be
                                                                                      Aug 14 2020, 8:34 am
regarded as precedent or cited before any
court except for the purpose of establishing                                                CLERK
                                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                                    Court of Appeals
                                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
John M. Haecker                                           Curtis T. Hill, Jr.
Squiller & Hamilton, LLP                                  Attorney General of Indiana
Auburn, Indiana
                                                          Marjorie Lawyer-Smith
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

C.M.,                                                     August 14, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          20A-JV-607
        v.                                                Appeal from the DeKalb Circuit
                                                          Court
State of Indiana,                                         The Honorable Kurt Grimm,
Appellee-Petitioner                                       Judge
                                                          Trial Court Cause Nos.
                                                          17C01-1910-JD-44
                                                          17C01-2002-JD-7



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-607 | August 14, 2020            Page 1 of 6
[1]   C.M. appeals the dispositional order entered by the juvenile court, arguing that

      the juvenile court erred by placing C.M. in the Department of Correction

      (DOC) because less restrictive placements were available. Finding no error, we

      affirm.


                                                     Facts
[2]   In October 2019, C.M. was on probation following an informal adjustment for

      striking his mother. While on probation, he destroyed some of his mother’s

      personal property and harassed a student at school by encouraging the student

      to commit suicide. As a result, on October 23, 2019, the State filed a

      delinquency petition in Cause Number 17C01-1910-JD-044 (JD-44) alleging

      that C.M. was delinquent for acts that would have been Class B misdemeanor

      criminal mischief and Class B misdemeanor harassment had they been

      committed by adults. In December 2019, the juvenile court found C.M. to be

      delinquent and placed him at White’s, a residential treatment program in

      Wabash.


[3]   On February 6, 2020, the State filed a petition to modify C.M.’s dispositional

      decree. It alleged that during the three months C.M. had been at White’s, he

      had, among other things, threatened to slit another student’s throat, hit a peer in

      the face, engaged in a physical altercation with another student, thrown

      furniture, threatened self-harm, barricaded himself in his room, threatened staff,

      left his cottage without permission, thrown a snow-covered rock that hit a staff

      member in the face, broken into and damaged a locked shed, and spat in the


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-607 | August 14, 2020   Page 2 of 6
      face of a law enforcement officer. White’s refused to permit C.M. to remain at

      the facility because it could not guarantee the safety of C.M. or the other

      students if he stayed there.


[4]   On February 11, 2020, the State filed a delinquency petition in Cause Number

      17C01-2002-JD-7 (JD-7), alleging that C.M. had committed acts that would

      have been Level 6 felony battery by bodily waste, Class A misdemeanor battery,

      Class A misdemeanor resisting law enforcement, and Class B misdemeanor

      criminal mischief had they been committed by an adult. C.M. admitted to

      throwing the snow-covered rock at the White’s staff member, which was the

      basis of the battery allegation, and the State dismissed the other allegations.


[5]   On March 3, 2020, the juvenile court held a combined dispositional hearing for

      JD-44 and JD-7. C.M.’s probation officer testified at the hearing, explaining

      that C.M. has a history of tormenting his mother and other family members.

      She also testified that he was not ready to accept treatment, that he was a

      danger to himself and the community, and that placement at the DOC was

      appropriate because he needed a structured, secure environment. According to

      the probation officer, C.M. has serious mental and emotional health problems,

      including oppositional defiant disorder, attention deficit disorder, and

      intermittent explosive disorder.


[6]   At the time of the dispositional hearing, C.M.’s relationship with his mother

      had improved, and he asked to be allowed to be returned home. His probation




      Court of Appeals of Indiana | Memorandum Decision 20A-JV-607 | August 14, 2020   Page 3 of 6
      officer was skeptical that C.M. would be compliant at home, and the trial court

      agreed:


              Everything I’ve seen from you in my courtroom has been
              defiance from day one. . . . [T]here is no track record of
              compliance. I have no belief that you would stay at home. I
              have no belief that you would comply with electronic
              monitoring. I have no belief that you would voluntarily
              participate in necessary services in your mother’s home. I don’t
              believe any of that.


      Tr. Vol. II p. 43. In JD-44, the juvenile court entered a modified dispositional

      order awarding wardship to the DOC. In JD-77, the juvenile court found that

      C.M. had committed the equivalent of Class A misdemeanor battery and

      awarded wardship to the DOC. C.M. now appeals.


                                   Discussion and Decision
[7]   C.M.’s sole argument on appeal is that the trial court erred by ordering that he

      be committed to the DOC.


[8]   We will reverse a juvenile court’s placement of a delinquent minor only if the

      decision is clearly against the logic and effect of the facts and circumstances

      before it. C.C. v. State, 831 N.E.2d 215, 216-17 (Ind. Ct. App. 2005). The

      choice of a disposition for a juvenile is within the sound discretion of the

      juvenile court, and it is accorded wide flexibility in making that judgment. E.L.

      v. State, 783 N.E.2d 360, 366 (Ind. Ct. App. 2003). That disposition is subject,

      however, to the statutory considerations of the welfare of the child, the

      community’s safety, and the policy of favoring the least harsh disposition. Id.
      Court of Appeals of Indiana | Memorandum Decision 20A-JV-607 | August 14, 2020   Page 4 of 6
[9]    Indiana Code section 31-37-18-6(1) states that a juvenile court shall enter a

       dispositional decree that is “in the least restrictive (most family like) and most

       appropriate setting available; and . . . consistent with the best interest and

       special needs of the child[.]” However, even if less restrictive options are

       available, a juvenile court’s placement of a juvenile in the DOC is not

       erroneous when “earlier attempts at rehabilitation through less restrictive means

       were unsuccessful.” D.E. v. State, 962 N.E.2d 94, 97 (Ind. Ct. App. 2011).


[10]   The case before us started with C.M. on probation after striking his mother. He

       violated that probation by committing new offenses of criminal mischief and

       harassment, which resulted in his placement at White’s. While at White’s,

       C.M. amassed a lengthy and serious list of infractions in just three months. He

       threatened harm to himself and others, caused property damage, broke

       countless rules, spat on a law enforcement officer, and threw a snow-covered

       rock at a staff member. As a result, White’s refused to allow C.M. to remain

       there.


[11]   It is apparent, therefore, that the early attempts at rehabilitation through less

       restrictive means have been unsuccessful. Moreover, there is evidence in the

       record that placement of C.M. in a less restrictive setting (especially in the care

       of his mother, whom he has physically and emotionally tormented for years)

       would risk harm to the community and to C.M. and would carry a low

       likelihood of C.M. attending and complying with the treatment he so clearly

       needs. Under these circumstances, we find that the juvenile court did not err by

       ordering that C.M. be placed in the DOC.

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-607 | August 14, 2020   Page 5 of 6
[12]   The judgment of the juvenile court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-607 | August 14, 2020   Page 6 of 6